Title: From Thomas Jefferson to Robert Greenway, 12 December 1822
From: Jefferson, Thomas
To: Greenway, Robert


Sir
Monticello
Dec. 12. 22.
By your favor of the 3d inst. I find that you cannot have recieved mine of Apr. 17. 1821. I therefore now send you a copy of it. your letters being dated Dinwiddie, and there being no such post office, I presume I sent it either to Dinwiddie C.H. or Petersbg, as I must do the present one, not knowing your Post office. I have since had the MS. volume bound for better preservation, and put it away with other books given to the University, of which disposition I hope you will approve and accept the assurance of my great esteem and respect.Th: Jefferson